202 F.2d 280
Stanley WATLACK, Appellant,v.NORTH ATLANTIC & GULF STEAMSHIP COMPANY, Inc.
No. 10919.
United States Court of Appeals Third Circuit.
Argued February 19, 1953.
Decided March 6, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
Herman Moskowitz, Philadelphia, Pa., for appellant.
Robert Cox, Philadelphia, Pa. (Thomas E. Byrne, Jr. and Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The order of the District Court will be affirmed upon the opinion of Judge Clary, 107 F.Supp. 162. We need add nothing to what has been so well stated in his analysis of the evidence and the applicable law.